  Case 2:17-cv-08896-SDW-LDW Document 19 Filed 03/26/19 Page 1 of 1 PageID: 59


NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


JOHN SNYDER, II, JONATHAN DARTEE,                        Civil Action No. 17-8896 (SDW)(LDW)
DARRELL HARLEY, and RONALD
SOLIMANDO,

                        Plaintiffs,                      ORDER

                v.
                                                         March 26, 2019
CRIGER SERVICE, INC., TRITON TOWING,
LLC, and ADAM LACH,

                      Defendants.

WIGENTON, District Judge.

       This matter, having come before this Court on Plaintiffs’ request to approve the parties’

settlement agreement, and this Court having read and considered the parties’ submissions and good cause

having been shown,

       IT IS ON this 26th day of March, 2019,

       ORDERED that Plaintiffs’ request to approve the parties’ settlement agreement (ECF No. 18-

1), which was placed on the record before Judge Leda Dunn Wettre on February 5, 2019, is GRANTED.

       SO ORDERED.


                                                        s/ Susan D. Wigenton
                                                        Susan D. Wigenton, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda Dunn Wettre, U.S.M.J.
